DETAILED ACTION
Claims 1-15 & 21-24 are pending as amended on 03/09/22.

Response to Amendment
This final action is a response to the amendment filed on March 9, 2022.  Claims 1 & 11 have been amended as a result of the previous action; the grounds of rejection have been redone accordingly.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-9, 11, 13-15 & 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Jensen et al., US 2018/0238103 in view of De Rycke et al., WO 2018/150016.
With regard to claim 1, Jensen teaches a method for making an IG unit wherein two glass substrates (2/3) are sandwiched around spacers (4) & a peripheral seal (19) and evacuated through a pump-out cavity (5) extending through one of the substrates, wherein said cavity may be made larger at an outer side than an inner side, and a flanged pump-out tube comprising an intermediate skirt (8/22) protruding out from the tube has been seated into said cavity via said skirt for bonding [FIG. 7], wherein the tube end is melted shut after evacuation [0072] in order to seal the unit, such that the sealed tube end doesn’t project out past the outer side of the cavity (“at least partly embedded”, i.e., entirely embedded) (throughout, e.g. abstract, [0082 & FIGS. 1-16]).
While Jensen teaches a variety of exemplary flanged pump-out tube designs, it does not expressly disclose that the tube (which is cylindrical/constant diameter) extends beyond the flange portion in both directions and does not extend into the second, lower portion of the cavity; however, this was still a known alternative design for a pump out tube at the time of the instant invention, as shown for example by De Rycke, which teaches a pre-assembled pump out tube which extends from both sides of its flat, self-supporting flange (throughout, e.g. abstract, [Pg. 29, 2-6 & FIGS. 1-2]).  It would have been obvious for one of ordinary skill in the art to combine the teachings of De Rycke with those of Jensen, in order to yield a recessed, aligned pump out tube with a skirt, which would sit only in an upper, first portion of a stepped recess, using only a known alternate species of tube design with predictable success.
With regard to claims 3-7 (and 13-15), Jensen teaches that a tube/skirt may be sealed to the substrate via frit in the conventional manner [0024] which will flow [0017] and seal the peripheral edges of the skirt to the substrate, wherein a non-flowing support (8) can be provided at an underside of the skirt [0078] and the frit can be pre-provided to the tube as a bonded assembly [0082].
With regard to claims 8-9, Jensen also teaches conventional laser melting [0072], particularly directed to the tube end (as opposed to other elements [0075]).
With regard to claim 11, the teachings of Jensen have been detailed above, and any entity placing the pump-tube may be considered ‘another’ relative to a broad initial ‘provider’/manufacturer/driller/etc. (Jensen also teaches laser-melting as noted above).
With regard to claims 21-24, Jensen teaches that each of the tube [0032] and the skirt flange [0026] (as well as the solder [0024]) may be formed from glass material in a conventional design for a flanged pump-out tube, for simplicity’s sake & in order to help match expansion coefficients for the glass assembly [0037].  De Rycke teaches the same [Pg. 28, 32-34].

Claims 2 & 12 are rejected under 35 U.S.C. 103 as being unpatentable over Jensen et al., US 2018/0238103 in view of De Rycke et al., WO 2018/150016 and further in view of Applicants’ Admitted Prior Art (AAPA).
The teachings of Jensen & De Rycke have been detailed above, and while they do not expressly disclose that substrate holes are formed via drilling, this was a known practice as admitted by Applicants [0007], and would have been obvious to incorporate, in order to form said holes via a conventional process with predictable success.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Jensen et al., US 2018/0238103 in view of De Rycke et al., WO 2018/150016 and further in view of Dennis et al., US 9,371,683.
The teachings of Jensen & De Rycke have been detailed above, and while they do not expressly disclose that the laser melting comprises tracing collapsing portions of the tube, this was a known technique as noted by Dennis (cited by Applicants) [Col. 12, 4-10], and would have been obvious to incorporate, in order to seal said tubes via a conventional process with predictable success.


Claims 1-9, 11-15 & 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Jensen et al., US 2018/0238103 in view of Artwhol et al., US 2018/0146797.
With regard to claim 1, Jensen teaches a method for making an IG unit wherein two glass substrates (2/3) are sandwiched around spacers (4) & a peripheral seal (19) and evacuated through a pump-out cavity (5) extending through one of the substrates, wherein said cavity may be made larger at an outer side than an inner side, and a flanged pump-out tube comprising an intermediate skirt (8/22) protruding out from the tube has been seated into said cavity via said skirt for bonding [FIG. 7], wherein the tube end is melted shut after evacuation [0072] in order to seal the unit, such that the sealed tube end doesn’t project out past the outer side of the cavity (“at least partly embedded”, i.e., entirely embedded) (throughout, e.g. abstract, [0082 & FIGS. 1-16]).
While Jensen teaches a variety of exemplary flanged pump-out tube designs, it does not expressly disclose that the tube (which is cylindrical/constant diameter) extends beyond the flange portion in both directions and does not extend into the second, lower portion of the cavity; however, this was still a known alternative design for a pump out tube at the time of the instant invention, as shown for example by Artwohl, which teaches a flanged pump out tube with a flange located at any point between the tube ends [0074-0075 & FIGS. 5A-C]).  It would have been obvious for one of ordinary skill in the art to combine the teachings of Artwhol with those of Jensen, in order to yield a recessed, aligned pump out tube with a skirt, which would sit only in an upper, first portion of a stepped recess, using only a known alternate species of tube design with predictable success.
With regard to claim 2 (and 12), Artwhol also teaches the conventional practice of forming pump-out cavities via drilling [0066].
With regard to claims 3-7 (and 13-15), Jensen teaches that a tube/skirt may be sealed to the substrate via frit in the conventional manner [0024] which will flow [0017] and seal the peripheral edges of the skirt to the substrate, wherein a non-flowing support (8) is provided as an underside of the skirt [0078] and the frit can be pre-provided to the tube as a bonded assembly [0082].
With regard to claims 8-9, Jensen also teaches conventional laser melting [0072], particularly directed to the tube end (as opposed to other elements [0075]).
With regard to claim 11, the teachings of Jensen have been detailed above, and any entity placing the pump-tube may be considered ‘another’ relative to a broad initial ‘provider’/manufacturer/driller/etc. (Jensen also teaches laser-melting as noted above).
With regard to claims 21-24, Jensen teaches that each of the tube [0032] and the skirt flange [0026] (as well as the solder [0024]) may be formed from glass material in a conventional design for a flanged pump-out tube, for simplicity’s sake & in order to help match expansion coefficients for the glass assembly [0037].  Artwhol teaches a unitary glass flanged tube as well [0074-0075].

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Jensen et al., US 2018/0238103 in view of Artwhol et al., US 2018/0146797 and further in view of Dennis et al., US 9,371,683.
The teachings of Jensen & Artwhol have been detailed above, and while they do not expressly disclose that the laser melting comprises tracing collapsing portions of the tube, this was a known technique as noted by Dennis (cited by Applicants) [Col. 12, 4-10], and would have been obvious to incorporate, in order to seal said tubes via a conventional process with predictable success.


Examiner also notes 
US 2018/0163457, US 5,902,652, US 5,664,395 & US 2,749,579
as relevant to the pending claims.


Response to Arguments
Applicant’s arguments, see response, “Remarks,” filed March 9, 2022 with respect to the prior art rejections of the claims have been fully considered but are not persuasive.  As noted above, there are numerous variants of pump-out tubes in the prior art which feature the claimed configuration and would be obvious alternatives to use in the known, recessed opening tube-sealing methods of Jensen.  Applicant’s assertion that the different tube of De Rycke would not cure deficiencies of Jensen is unexplained; the obvious combination made above, which uses parts of the same configuration, would in fact result in the claimed relationships between tube/skirt/cavity as noted above.  Artwhol is also not argued against.
With regard to Applicant’s continued assertion that Jensen does not disclose that the sealed tube does not project past the outer surface of the pane, Examiner does not agree.  As noted previously, the prior art reference’s stated aim of mounting a pump-out tube in a supportive (e.g. stepped) recess (as in Applicant’s invention) results in a tipped-off tube which will explicitly be “at least partially embedded” (which necessarily includes also being more than partially embedded, i.e. fully embedded, such that the tipped-off tube does not project from the hole) to avoid subjecting it to external impacts.  Therefore, the prior art is considered to meet the claimed invention.  While Applicants assert that Figure 7 of Jensen depict a tube which does project from the hole, this is moot, as these figures are not analogous to the claim limitation in question – they are only analogous to Applicant’s Figure 6, which also depicts a still-open tube.  The cited teachings of Jensen, to advantageously embed the tube in the hole when tipping it off – which shortens the previously projecting tube – are instead analogous to Applicant’s Figure 7 (or say, US 2012/0148795, cited in the Background of Jensen, or even previously cited US 2,749,579, which also teaches recessing tube ends).  As seen for example in US 2,749,579, it has long been known in this art to support a flanged pump-out tube upon a non-vertical surface of a pump-out cavity, whether on an upper surface of a pane [FIG. 2], or instead in a recessed, stepped surface [FIG. 3], or a recessed, slanted surface [FIGS. 1/4], which obviously allow for sealing the tube end below the outer surface of the pane if desired [Col. 2, 62-65].  Jensen also notes that its tube, flange, and solder disc may all be made from glass material, which helps maintain a comparable expansion coefficient with the glass pane they are being embedded in.  This is considered to meet the claim limitations as written.  Note also previously cited US 2018/0163457, US 2018/0146797, US 5,902,652 & US 2,749,579, all of which also teach glass-flanged glass pump out tubes as is conventional in this art to help seat the tubes and match the other materials.  Flat-flanged tubes, and those supported on recessed surfaces, and those which are sealed below the outer surface of the pane, were well-known at the time of Applicant’s invention, and the instant claims as written are still not considered to be patentably distinguishable over the teachings & suggestions of the prior art.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN BLADES whose telephone number is (571)270-7661. The examiner can normally be reached M-F 9-5 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571)270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN BLADES/
Examiner
Art Unit 1746



/PHILIP C TUCKER/Supervisory Patent Examiner, Art Unit 1745